
	
		II
		110th CONGRESS
		2d Session
		H. R. 6838
		IN THE SENATE OF THE UNITED
		  STATES
		
			September 29
			 (legislative day, September 17), 2008
			Received
		
		AN ACT
		To establish and operate a National Center
		  for Campus Public Safety.
	
	
		1.Short titleThis Act may be cited as the
			 Center to Advance, Monitor, and
			 Preserve University Security Safety Act of 2008 or the
			 CAMPUS Safety Act of
			 2008.
		2.National center
			 for campus public safetyTitle
			 I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3711 et
			 seq.) is amended by adding at the end the following new part:
			
				LLNational Center
				for Campus Public Safety
					3021.National Center
				for Campus Public Safety
						(a)Authority To
				establish and operate Center
							(1)In
				generalThe Director of the
				Office of Community Oriented Policing Services is authorized to establish and
				operate a National Center for Campus Public Safety (referred to in this section
				as the Center).
							(2)Grant
				authorityThe Director of the
				Office of Community Oriented Policing Services is authorized to award grants to
				institutions of higher education and other nonprofit organizations to asisst in
				carrying out the functions of the Center required under
				subsection (b).
							(b)Functions of the
				CenterThe Center shall—
							(1)provide quality
				education and training for campus public safety agencies of institutions of
				higher education and the agencies’ collaborative partners, including campus
				mental health agencies;
							(2)foster quality
				research to strengthen the safety and security of the institutions of higher
				education in the United States;
							(3)serve as a
				clearinghouse for the identification and dissemination of information,
				policies, procedures, and best practices relevant to campus public safety,
				including off-campus housing safety, the prevention of violence against persons
				and property, and emergency response and evacuation procedures;
							(4)develop protocols,
				in conjunction with the Attorney General, the Secretary of Homeland Security,
				the Secretary of Education, State, local, and tribal governments and law
				enforcement agencies, private and nonprofit organizations and associations, and
				other stakeholders, to prevent, protect against, respond to, and recover from,
				natural and man-made emergencies or dangerous situations involving an immediate
				threat to the health or safety of the campus community;
							(5)promote the
				development and dissemination of effective behavioral threat assessment and
				management models to prevent campus violence;
							(6)coordinate campus
				safety information (including ways to increase off-campus housing safety) and
				resources available from the Department of Justice, the Department of Homeland
				Security, the Department of Education, State, local, and tribal governments and
				law enforcement agencies, and private and nonprofit organizations and
				associations;
							(7)increase
				cooperation, collaboration, and consistency in prevention, response, and
				problem-solving methods among law enforcement, mental health, and other
				agencies and jurisdictions serving institutions of higher education in the
				United States;
							(8)develop
				standardized formats and models for mutual aid agreements and memoranda of
				understanding between campus security agencies and other public safety
				organizations and mental health agencies; and
							(9)report annually to
				Congress and the Attorney General on activities performed by the Center during
				the previous 12 months.
							(c)Coordination
				with available resourcesIn
				establishing the Center, the Director of the Office of Community Oriented
				Policing Services shall—
							(1)consult with the
				Secretary of Homeland Security, the Secretary of Education, and the Attorney
				General of each State; and
							(2)coordinate the
				establishment and operation of the Center with campus public safety resources
				that may be available within the Department of Homeland Security and the
				Department of Education.
							(d)Definition of
				institution of higher educationIn this section, the term
				institution of higher education has the meaning given the term in
				section 101 of the Higher Education Act of 1965 (20 U.S.C. 1001).
						(e)Authorization of
				appropriationsThere are authorized to be appropriated to carry
				out this section $2,750,000 for each of the fiscal years 2009 through
				2013.
						.
		
	
		
			Passed the House of
			 Representatives September 27, 2008.
			Lorraine C. Miller,
			Clerk.
		
	
